DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 29 December, 2020.
Claims 1 - 150 have been cancelled.
Claims 151 – 178 have been added.
Claims 151 – 178 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
Claims 151 and 155 – 178 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
Claim 151 is the only independent claim. Claim 151 recites:
A method for monitoring a state of a body of a person comprising the steps of: 
(a) generating, by a sensor, information pertaining to a state of a body of a person; 
(b) providing, by the sensor, said information to a processor; 
(c) based on said information, determining, by the processor, one of four health states, each health state representing a likelihood of abnormality of said body: 
(1) determining a first health state, upon determining a high likelihood of abnormality of said body; 
(2) determining a second health state, upon determining a lower likelihood of abnormality of said body than the likelihood of abnormality represented by said first health state; 
(3) determining a third health state, upon determining a lower likelihood of abnormality of said body than the likelihood of abnormality represented by said second health state; and 
(4) determining a fourth health state, upon determining a lower likelihood of abnormality of said body than the likelihood of abnormality represented by said third health state; 
(d) upon determining one of said first health state, said second health state and said third health state, providing, by the processor, information indicating said respective health state; and 
(e) displaying, by a display device, a representation of said determination. 
STEP 1
The claims are directed to a method which is included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims, as illustrated by Claim 151, recite limitations that encompass an abstract idea including:  
(c) based on said information, determining one of four health states, each health state representing a likelihood of abnormality of said body: 
(1) determining a first health state, upon determining a high likelihood of abnormality of said body; 
(2) determining a second health state, upon determining a lower likelihood of abnormality of said body than the likelihood of abnormality represented by said first health state; 
(3) determining a third health state, upon determining a lower likelihood of abnormality of said body than the likelihood of abnormality represented by said second health state; and 
(4) determining a fourth health state, upon determining a lower likelihood of abnormality of said body than the likelihood of abnormality represented by said third health state. 
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that sensor signal data is obtained and processed by pre-programmed software or a neural network (0408 as published). A medical practitioner (MP) may “look at” raw or processed sensor data. Analyzing sensor data to determine a patient health state, including whether the health state is “definite, probable, possible, or not indicated” is a process that, except for generic computer implementation steps, can be performed in the human mind. As such, the claims recite an abstract idea within the mental process grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
(a) generating, by a sensor, information pertaining to a state of a body of a person; 
(b) providing, by the sensor, said information to a processor; 
(d) upon determining one of said first health state, said second health state and said third health state, providing, by the processor, information indicating said respective health state; and 
(e) displaying, by a display device, a representation of said determination.

However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements integrate the abstract idea into a practical application when they: encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; when they use the abstract idea with a particular machine or manufacture that is integral to the claim; when they transform an article to a different state or thing; or when they recite meaningful limitations beyond linking the abstract idea to a particular technological environment. The additional limitations do not integrate the abstract idea into a practical application when they merely serve to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h).  
The processor is recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Generating and providing sensor information using conventional devices is an insignificant extra-solution activity – i.e. a data gathering step. Similarly, providing and displaying the results of the abstract process is an insignificant post-solution activity that does not add a meaningful limitation to the abstract idea. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract health monitoring process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract health monitoring process. Generating and providing sensor information is a conventional technique. For example, the specification discloses that sensor may be implantable, external or wearable, and may comprise a microphone to detect sounds, a gyroscope or fluid device to detects falls or attitude, video and light detectors, etc. The disclosure of these techniques is at a high level of generality indicating that they are well-known in the art. Similarly, receiving, providing and displaying the results of the abstract process on a conventional display device is a conventional computer function as in Symantec, TLI, OIP and buySAFE, and Electric Power Group. As such, the additional elements recited in the claim do not provide an inventive concept that amounts to significantly more than the abstract health monitoring process.
The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a processor, a display device, a sensor). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually. As such, the additional elements recited in the claim do not provide an inventive concept or recite significantly more that the abstract health monitoring process.
Dependent claims 155 – 178 add additional features including those that merely serve to further narrow the abstract idea above including: types of sensors (156, 157, 163 – 166, 173, 174); those that recite additional abstract ideas including: determining the health stat using additional sensor data (155); determining a heart rhythm abnormality (159 – 162); determining likelihood of a fall (167); determining heart rate, respiratory rate, oxygen saturation (168 – 170); determining an amount of deviation from a normal range (177); determining likelihood of arrhythmia (178); those that recite well-understood, routine and conventional activity or computer functions including: generating representations of various data (158, 171, 172, 175, 176); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
CLAIMS 152 – 154 are not included in the rejection above. As a set, these claims recite inputting a command to activate a medical device based on the displayed results, and providing the command to the medical device; receiving and executing the command by the medical device including commands for specific medical treatment steps. These steps constitute a practical application of the abstract health monitoring process.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 151 – 159, 163 – 165, 168 and 175 -178 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Misczynski et al.: (US PGPUB 2002/0188214 A1) in view of Reddy et al.: (US PGPUB 2003/0114763 A1).

CLAIM 151
Misczynski discloses a system and method for analyzing a medical condition of a user that includes the following limitations:
A method for monitoring a state of a body of a person (Misczynski Abstract); comprising the steps of: 
(a) generating, by a sensor, information pertaining to a state of a body of a person; (b) providing, by the sensor, said information to a processor; (Misczynski 0005, 0013, 0015, 0019, 0057, 0058, 0078, 0079);
(c) based on said information, determining, by the processor, health states, each health state representing a likelihood of abnormality of said body; (Misczynski 0005, 0013, 0018, 0020, 0248 – 0253); 
(d) upon determining health state, providing, by the processor, information indicating said respective health state; and (e) displaying, by a display device, a representation of said determination; (Misczynski 0022, 0057, 0068, 0072).
Misczynski discloses collecting patient information from a sensor and transmitting the information to a processor for analysis. The processor determines the probability or risk (i.e. likelihood) that the patient has an abnormal medical condition. The processor communicates the determination to a user device for display. With respect to the following limitations, see Misczynski @ 0252:
determining, by the processor, one of four health states,
(1) determining a first health state, upon determining a high likelihood of abnormality of said body; 
(2) determining a second health state, upon determining a lower likelihood of abnormality of said body than the likelihood of abnormality represented by said first health state; 
(3) determining a third health state, upon determining a lower likelihood of abnormality of said body than the likelihood of abnormality represented by said second health state; and 
(4) determining a fourth health state, upon determining a lower likelihood of abnormality of said body than the likelihood of abnormality represented by said third health state;
The claims recite four health states based on ranges of likelihood of an abnormality. For example, the specification (@ 0408 – 0412 as published) discloses that the first health state indicates “a definite collapse”; the second health state indicates “a probable collapse”; the third health state indicates “a possible collapse”; and the fourth health state indicates “no indication of collapse” (i.e. normal). Misczynski discloses determining a possibility, probability or risk of an abnormal medical condition (0005, 0013, 0020) including three possible states: when values are below a very low value or above a very high value, the patient definitely has an abnormal medical condition and receives an alarm; when values are between a low and very low value or between a high and very high value, the patient may have an abnormal medical condition (i.e. probable or possible) and may receive and alarm or a warning; and if the values are within a relevant range (between a low value and a high value), the patient is in a safe zone – i.e. no indication of an abnormal medical condition. Examiner interprets Misczynski as teaching “definite, possible and no indication” of abnormality, but not the “definite, probable, possible” abnormal medical condition and no indication of an abnormal medical condition. Reddy @ 0007, 0011, 0028) teaches determining three levels of certainty of an abnormal medical condition: definite, probable, and possible. It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the medical condition analysis system of Misczynski so as to have included determining one of three health states that indicate an abnormal condition in addition to determining a health state that indicates no abnormal condition, in accordance with the teaching of Reddy, in order to allow for further more narrow classification of abnormal medical conditions.
CLAIMS 152 - 154
The combination of Misczynski/Reddy discloses the limitations above relative to Claim 151. Additionally, Misczynski discloses the following limitations:
(f) based on said displayed representation, inputting, via an input device, information representing a command to activate a medical management device; and (g) providing said information to said management device; (h) receiving, by said management device, said command; and  (i) based on the information represented by said command, causing said management device to execute said command; wherein receiving by said management device comprises receiving a command selected from the group consisting of: a defibrillation command; a pacing command; a ventilation command; and a cardiopulmonary resuscitation performance command; (Misczynski 0010, 0022, 0057, 0059, 0060).
Misczynski discloses that it is known for defibrillators to sense fibrillations and to administer a shock to restore normal rhythm. Misczynski further discloses communicating information to control external equipment or stimuli (i.e. a command) including shock therapy (i.e. defibrillation).

CLAIMS 155 - 159
The combination of Misczynski/Reddy discloses the limitations above relative to Claim 151. Additionally, Misczynski discloses the following limitations:
generating, by at least one additional sensor, respective additional information pertaining to a state of the body; said step (b) further comprises providing said respective additional information to the processor, and said step (c) further comprises determining, by the processor, said health state, based on said information and said additional information; (Misczynski 0058) – disclosing additional sensors;
utilizing a sensor implanted within said body; (Misczynski 0058) – disclosing implanted sensors;
utilizing a sensor situated external to said body; (Misczynski 0058) – disclosing external sensors;
generating a representation of electrical signals produced by said body; wherein said step (a) comprises generating information representing cardiac electrical signals, and said step (c) comprises determining of a likelihood of a heart rhythm abnormality; (Misczynski 0007, 0008, 0013, 0019, 0078) – disclosing ECG readings representing cardiac electrical signals from the heart to detect heart rhythm abnormality.
CLAIM 163 
The combination of Misczynski/Reddy discloses the limitations above relative to Claim 157. Additionally, Misczynski discloses the following limitations:
obtaining, utilizing at least two contact electrodes coupled to a skin surface of said body, electrocardiographic signals; (Misczynski 0058) – disclosing sensors connected to the patient using “patches on the user”.
CLAIMS 164 – 165
The combination of Misczynski/Reddy discloses the limitations above relative to Claim 151. Additionally, Misczynski discloses the following limitations:
utilizing information provided by a cardiac pacemaker situated within said body; (Misczynski 0008) – disclosing a (natural) cardiac pacemaker;
utilizing information provided by an implantable cardioverter defibrillator situated within said body; (Misczynski 0010) – disclosing an implantable defibrillator.
CLAIMS 168 and 175 - 178
The combination of Misczynski/Reddy discloses the limitations above relative to Claim 151. Additionally, Misczynski discloses the following limitations:
determining a heart rate; (Misczynski 0019, 0078) – disclosing determining pulse rate;
wherein said provided information of said step (d) further comprises information representing said sensor-generated information of said step (a); (Misczynski 0022, 0068) – disclosing providing sensor information;
providing, by said processor, information representing said fourth health state; (Misczynski 0252) – disclosing displaying a normal range;
determining, by the processor, an amount of deviation of at least one value of said sensor-provided information from a normal range for said information; (Misczynski 0019) – disclosing determining standard deviation of RR intervals;
wherein said step (c) comprises a determination of a likelihood of a life-threatening arrhythmia; (Misczynski 0007, 0020) – disclosing determining risk of sudden cardia death.

Claims 160 – 162 and 169 - 172 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Misczynski et al.: (US PGPUB 2002/0188214 A1) in view of Reddy et al.: (US PGPUB 2003/0114763 A1) and in view of Official Notice.
CLAIMS 160 – 162 and 169 - 172
The combination of Misczynski/Reddy discloses the limitations above relative to Claim 151. With respect to the following limitations:
wherein said heart rhythm abnormality comprises a ventricular tachyarrhythmia; wherein said heart rhythm abnormality comprises an atrial tachyarrhythmia; wherein said heart rhythm abnormality comprises a bradyarrhythmia; 
determining a respiratory rate; determining an oxygen saturation;
wherein said step (a) comprises generating, by the sensor, a representation of a pressure within a blood-carrying vessel within said body;
wherein said step (a) comprises generating, by the sensor, a representation of a thoracic impedance within said body.
Misczynski/Reddy discloses cardiac arrythmias but not those claimed. Similarly, Misczynski/Reddy does not disclose determining the recited health states. Nonetheless, Examiner takes Official Notice that the recite arrythmias are old and well-known, and that determining respiratory rate, SPO2, BP, and thoracic impedance is old and well-known. It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the medical condition analysis system of Misczynski so as to have included determining various cardiac abnormalities and physiological parameters, in accordance with the Official Notice taken, in order to allow for further more narrow classification of abnormal medical conditions.
Claims 166, 173 and 174 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Misczynski et al.: (US PGPUB 2002/0188214 A1) in view of Reddy et al.: (US PGPUB 2003/0114763 A1) and in view of Tran: (US PGPUB 2007/0265533 A1).
providing, by an accelerometer, information pertaining to a deceleration of said body; wherein said step (c) comprises a determination of a likelihood of a fall by said person; (Tran 0216);
utilizing, video information generated by a digital camera; (Tran 0009, 0039);
utilizing audio information generated by a microphone; (Tran 0041, 0044).
Tran discloses a patient monitor that uses video audio and accelerometers for fall detection. It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the medical condition analysis system of Misczynski so as to have included monitoring patients for falls using well-known video, audio and accelerometer sensors, in accordance with the teaching of Tran, in order to allow comprehensive patient monitoring.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,407,821 A to Breakefield et al. discloses a diagnostic process for dystonia based on patient information that includes determining “definite, probable, or possible dystonia” and individuals without dystonia. (col. 25/8-26).
Clinical Features of Amyotrophic Lateral Sclerosis According to the El Escorial and Airlie House Diagnostic Criteria; Traynor et al.; August, 2000 discloses diagnosis patient according to diagnostic criteria where the diagnosis is further determined as being definite, probable, possible, or suspected – 4 levels of certainty.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626      	 				Date: 29 November, 2022